Citation Nr: 0316318	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-10 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a service-connected left knee disorder, secondary 
to a fracture of the left tibia and fibula, healed deformity 
with slight shortening and degenerative arthritis.

2.  Entitlement to a disability evaluation in excess of 20 
percent for a service-connected left ankle disorder, 
secondary to a fracture of the left tibia and fibula, healed 
deformity with slight shortening and degenerative arthritis.

3.  Entitlement to a disability evaluation in excess of 20 
percent for a service-connected lumbosacral strain. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to January 
1984.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 20 percent for a disability 
identified as fracture of the left tibia and fibula, with 
healed deformity, half-an-inch shortening of the left lower 
extremity, and degenerative arthritis of the left knee and 
ankle.  In that rating decision, the RO also denied 
entitlement to an evaluation in excess of 10 percent for 
service-connected chronic low back pain.  

The veteran testified at an April 1999 RO hearing, and he was 
re-examined by VA in June 1999.  Thereafter, in a July 1999 
hearing officer's decision, the RO assigned separate ratings 
of 20 and 10 percent, respectively, for the service-connected 
left ankle and left knee disabilities, both considered 
secondary to, or residuals of, the service-connected 
fractured left tibia and fibula.  The RO also assigned a 20 
percent disability evaluation for the service-connected low 
back disorder.  

In April 2001 the Board remanded this case for additional 
development, including asking the veteran to provide names 
and addresses, dates of treatment, and appropriate releases 
for any providers who examined or treated him for his 
service- connected musculoskeletal disabilities, and for the 
RO to obtain those records.  The Board also was of the 
opinion that a comprehensive VA examination should be 
scheduled.  The additional development has been accomplished 
and the case is now ready for adjudication.

In addition, the VA by letter dated in March 2003 advised the 
veteran of the recent changes in the schedule for rating 
disabilities of the spine, which became effective September 
2002.  The RO has not adjudicated the veteran's claims 
pursuant to the "new" criteria.  As the veteran could be 
prejudiced as a result of the Board deciding the claim under 
the "new" criteria before the RO has done so, this issue is 
remanded to the RO for initial consideration.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Finally, in a July 23, 2002 written statement, the veteran 
reported that he was no longer employed because he could no 
longer perform the duties of a letter carrier.  Subsequently 
the RO in September 2002 requested evidence to support his 
claim for individual unemployability.  He failed to respond 
to this request.  In November 2002 he was notified by letter 
from the RO that he failed to submit this requested evidence 
including VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability.  As he 
failed to respond to the letter and submit the requested 
evidence the claim was denied.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's left knee disability is currently 
manifested by subjective complaints of pain, tenderness, 
weakness, and stiffness.  The range of motion of the left 
knee was 0 degrees extension to 135 degrees of flexion.  

3.  The veteran's left ankle disability is currently 
manifested by subjective complaints of pain, tenderness, 
weakness, and stiffness.  The range of motion of the left 
ankle was dorsiflexion to 25 degrees, plantar flexion to 35 
degrees, inversion 10 degrees, and eversion to 5 degrees.

4.  Current objective findings of the veteran's disabilities 
include an old healed fracture of the mid shaft region of the 
tibia and fibula as well as an old fracture deformity 
involving the tibia tubercle.  There was malunion of the 
fracture, which healed with a slight shortening of the leg, 1 
cm. shorter than the right leg.  No other abnormality was 
seen.  He had a normal gait, with no limp, and heel and toe 
walking was performed without difficulty.  The knee presented 
with minimal degenerative changes and old Osgood-Schlatter's 
disease.  There was evidence of degenerative arthritis in the 
left ankle.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left knee disorder, secondary to a fracture of the left 
tibia and fibula, healed deformity with slight shortening and 
degenerative arthritis have not been met.  38 U.S.C.A.§§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003- 5010, 5257, 5260, 5261, 5262 and 5275 
(2002).

2.  The criteria for an evaluation in excess of 20 percent 
for a left ankle disorder, secondary to a fracture of the 
left tibia and fibula, healed deformity with slight 
shortening and degenerative arthritis have not been met.  38 
U.S.C.A.§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003- 5010, 5262, 5271, and 5275 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claims and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf by means of the discussion in the February 1999, 
and July 1999 rating decisions; by the Board Remand in April 
2001; the March 1999 statement of the case; and the July 2002 
supplemental statement of the case.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the veteran.  If VA is unable to obtain records identified 
by the veteran, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.  

The Board finds that VA has met its duty to assist the 
veteran in the development of his claims under the VCAA.  VA 
addressing the disabilities on appeal has afforded the 
veteran examinations.  Service, VA and private medical 
treatment records have been associated with the claims file.  
There does not appear to be any outstanding medical records 
that are relevant to this appeal.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  The veteran was notified of the change in the 
rating criteria for intervertebral disc syndrome in a March 
2003 letter.   Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran.

Legal Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings, which are based on 
average impairment of earning capacity.  38 U.S.C.A. §§ 1155; 
38 C.F.R. Part 4, § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  All pertinent evidence 
for the appeal period will be considered. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part, which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59. Johnson v. Brown, 9 Vet. App. 
7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2002).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (2002).
Arthritis due to trauma under Diagnostic Code 5010 
substantiated by X-ray findings is rated as degenerative 
arthritis under 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Code, a rating of 10 percent is 
warranted for each major joint or groups of joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.

Regarding the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to considerations 
of less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse.  For 
the purpose of rating disability from arthritis, the shoulder 
is considered a major joint.  38 C.F.R. § 4.45; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.

The General Counsel for VA issued a precedent opinion in July 
1997, which held that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  In August 
1998, VA General Counsel issued VAOPGCPREC 9-98.  In this 
opinion, General Counsel, citing Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), held that even if the claimant 
technically has full range of motion but the motion is 
inhibited by pain, a compensable rating for arthritis under 
Diagnostic Code 5003 and section 4.59 would be available.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).
 
Disabilities of the knee, ankle and leg are rated under 
Diagnostic Codes 5256 through 5275.  The veteran's left knee 
as well as the left ankle disability have been evaluated 
under Diagnostic Code 5262.  The left knee disability has 
been evaluated as 10 percent disabling, while the left ankle 
disability has been evaluated as 20 percent disabling under 
Diagnostic Code 5262.  Under this Code, impairment of the 
tibia and fibula manifested by malunion, with slight knee or 
ankle disability warrants a 10 percent rating.  Malunion with 
a moderate degree of knee or ankle disability warrants a 20 
percent rating, and malunion with a marked knee or ankle 
disability warrants a 30 percent evaluation.  A 40 percent 
rating may be assigned for nonunion of the tibia and fibula 
when there is loose motion requiring a brace.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

Other Codes for consideration includes Diagnostic Code 5257, 
wherein knee impairment with recurrent subluxation and 
lateral instability is rated 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5260, a noncompensable evaluation is 
warranted for flexion of the leg limited to 60 degrees, a 10 
percent rating is warranted for flexion limited to 45 
degrees, a 20 percent rating for flexion limited to 30 
degrees, and a 30 percent rating for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable rating is 
warranted for extension of the leg limited to 5 degrees, a 10 
percent rating where extension is limited to 10 degrees, a 20 
percent rating where extension is limited to 15 degrees, and 
a 30 percent rating is warranted where extension is limited 
to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In addition, under Diagnostic Code 5271, a 10 percent rating 
is warranted for limitation of motion of the ankle when 
moderate, and a 20 percent rating where marked. 38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Finally, under Diagnostic Code 5275, a noncompensable rating 
is warranted for shortening of the bones of the lower 
extremity when the shortening is less than 1- 1/4 inches.  When 
it is 1-1/4 inches to 2 inches (3.2 cms to 5.1 cms), a 10 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5275.


Background   During service in September 1982, the veteran 
was struck by an automobile.  He was treated at a civilian 
hospital for a open fracture, left tibia fibula and extensor 
hallusis injury.   He was air evacuated to Lyster Army 
Hospital, Ft. Rucker, Alabama, where he was placed in a long 
leg cast with a walker post reduction.  He was subsequently 
returned to duty and to flying status.  He continued to 
complain of tenderness in the posterior left ankle deep to 
Achilles tendon, with pain on extension of ankle, but no pain 
in the Achilles tendon.  

In his separation examination in January 1984 the veteran 
noted that his left leg still troubled him and was shorter 
than his right leg.  He filed his initial claim for a 
compound fracture of the left leg that same month.

By rating action in April 1984 service connection was awarded 
for residuals of a fracture, left tibia and fibula, healed 
deformity.  A noncompensable rating was awarded from the 
dated of separation from service.

The veteran disagreed with this decision in August 1984, but 
did not perfect an appeal at that time.

By rating action in May 1992 the RO denied an increased 
compensable rating for the healed fracture of the left tibia-
fibula.  In addition the RO also denied entitlement to 
service connection for separate back and ankle disorders 
secondary to the service connected fractures.

In July 1992, the veteran claimed that his left leg was 
shorter than his right leg causing low back pain and 
stiffness in both knees and his left ankle.

In a VA general examination in March 1993, the examiner noted 
the veteran was hit by an automobile in 1983 sustaining an 
open fracture to his left tibia and fibula.  He was treated 
by a cast and the left leg healed about 1/2 inch shorter as a 
result of his injury.  He was casted for about 1-1/2 years and 
returned to duty being discharged 6 months later.  He 
complained of pain, which gradually developed in his left 
ankle, knee and lower back.  He attributed this to his 
injured and shortened left leg.  He complained of pain all 
over the ankle and left knee on the anterior area of the 
knee.  

Examination of the left tibia showed a 1-inch transverse 
distal scar that was well healed and there was an anterior 
angulation of the tibia.  There was no gross tenderness in 
the area, no swelling, or redness and the bone appeared to be 
well healed.  The left ankle had an excellent and full range 
of motion (ROM).  There was some tenderness about the 
posterior and anterior ankle mainly on the medial side.  

The left knee also had ROM.  He was stable to stress, with no 
ligamentous laxity.  He was slightly tender in and about the 
patellar and the tendon area.  There was 1/2 inch atrophy of 
the left calf and thigh.  The left leg was 1/2 inch shorter 
than the right leg.   X-rays revealed some osteophytes along 
the maleoli bilaterally and also x-rays of the left knee 
showed osteophytes anterior and in the patella tendon area.

The diagnoses were malunion fracture, left tibia and fibula; 
left leg discrepancy 1/2 inch; degenerative joint disease 
(DJD), left ankle and knee.  The examiner opined the 
veteran's problems with his left leg and lower back were due 
to his fracture of the left distal tibia/fibula.

By rating action in April 1993 the rating for the left leg 
fracture was increased from 0 percent to 20 percent.  It was 
recharacterized as fracture, left tibia and fibula, healed 
deformity with 1/2 inch leg shortening and degenerative 
arthritis of the left knee and ankle.  

The claim was reopened in December 1998.

In a VA general examination in January 1999, the examiner 
noted the left leg to be in slight varices with a 2x1 cm scar 
over the distal tibia.  He had 0.5 inch shortening of the 
left leg.  There was no gross tenderness in the area, and he 
did not appear to have serious problems.  There was 
tenderness about the posterior ankle with crepitus on motion 
and snapping of the lateral tendons above the ankle joint.  
ROM was full from 20 degrees dorsiflexion to 35 degrees 
plantar flexion.  

The Board notes the examiner noted no atrophy of the left 
calf or thigh, while in the earlier March 1993 examination, 
the same examiner reported atrophy of the left calf and 
thigh.  The diagnoses were fracture, left tibia and fibula 
healed with shortening; early DJD, left ankle secondary to 
left tibia fibula fracture.

The examiner noted further the veteran was working as a 
postman and seemed to be doing well.

By rating action in February 1999 an increased rating for a 
left leg fracture was denied.

In a personal hearing in April 1999, the veteran testified 
that the left leg disorder had caused severe problems with 
his left knee and ankle.  These he felt should be separately 
rated as secondary to the left leg fracture.  He was told by 
his VA physicians that he had early degenerative bone disease 
in his left ankle.  He had stiffness, popping, tenderness, 
and spasms in the ankle.

Regarding his left knee there was some stretching or 
looseness and the knee was painful.  It moved from side to 
side.  While he did not have limited motion, or swelling, and 
it did not lock up or pop, he sometimes had stiffness and 
weakness.

In a VA general examination in June 1999, the examiner was 
the same as in the January VA examination.  The examiner 
noted while the veteran was working as a postman, he was not 
delivering mail.

By rating action in July 1999 the evaluation for the left leg 
fracture was recharacterized as fracture, left tibia and 
fibula, healed deformity with slight shortening and 
degenerative arthritis of the left ankle, with a 20 percent 
rating continued; and, fracture, left tibia and fibula, 
healed deformity with slight shortening and degenerative 
arthritis of the left knee, assigned a separate 10 percent 
rating.

A Travel Board Hearing was scheduled for November 2000, but 
the veteran failed to report for his hearing, and the case 
was forwarded to the Board for adjudication. 

Subsequently in April 2001 the Board remanded this case for 
additional development, including having the veteran provide 
the names and addresses, approximate dates of treatment or 
consultation, and appropriate releases for any private care 
providers who examined or treated him for his service-
connected musculoskeletal disabilities, and for the RO to 
obtain those records. The RO was also to schedule a re-
examination of the veteran's musculoskeletal disabilities. 

In a VA general examination in December 2001, the examiner 
noted the veteran worked as a letter carrier from 1985 to 
March 2001.  He did not perform letter carrier duties for the 
past few years.  The Postal Service could no longer 
accommodate him and he had not worked since March 2001.   

The veteran complained of pain in his left ankle and knee.  
The examiner noted no limp when walking, and heel and toe 
walking was performed without difficulty. There was a healed 
wound over the anterior aspect of the left leg approximately 
2 cm, 10 cm above the ankle.  ROM of the left ankle was 
restricted, dorsiflexion was 25 degrees, plantar flexion was 
35 degrees, inversion was 10 degrees, and eversion was 5 
degrees.  ROM on the right ankle was normal.  

ROM of the knees was 0 degrees extension to 135 degrees of 
flexion, bilaterally.  There was slight t tenderness to 
palpation over the left patella.  The left leg length 
measured from the anterosuperior iliac spine to the medial 
malleolus was 1 cm. shorter than the right leg.

X-rays revealed a malunion of the left tibia and fibula 
fracture, which healed with a slight shortening.  There was 
evidence of degenerative arthritis in the left ankle.  The 
left knee presented with minimal degenerative changes and old 
Osgood-Schlatter's disease.  The diagnosis was degenerative 
arthritis of the left ankle and knee.

The examiner noted definite pain and decreased motion in the 
left ankle secondary to the original fracture.  There was no 
ankylosis of the left ankle evident.  There was some 
fatigability and incoordination by prolonged use, and 
increasing pain at the time of flare-ups.  The range of 
motion of the left ankle was decreased.  There was no 
ankylosis of the ankle.  

The examiner noted there was no ankylosis or recurrent 
subluxation or lateral instability of the left knee.  As far 
as the subjective complaints were concerned, the left ankle 
complaints were due to the old fracture, prolonged 
immobilization in the cast and development of degenerative 
arthritis.


Analysis.    As noted above, the veteran's service-connected 
left knee and left ankle disabilities are manifested by 
complaints of pain and some stiffness.  Because the record 
shows no medical evidence of lateral instability or recurrent 
subluxation of the left knee, an increased rating is not 
warranted under Diagnostic Code 5257.

On VA examination in December 2001, the examiner noted no 
limp when walking.  Heel and toe walking was performed 
without difficulty.  The ROM of the left knee was 0 degrees 
extension to 135 degrees of flexion, bilaterally.  There was 
slight tenderness to palpation over the left patella.  The 
left leg length measured from the anterosuperior iliac spine 
to the medial malleolus left was 1 cm shortened than the 
right.  Consequently, an increased rating is not warranted 
under either Diagnostic Code 5260, 5261, or 5275.  
Accordingly, the Board is of the opinion that the 
manifestations of the veteran's service-connected left knee 
disability are well encompassed by the disability evaluation 
currently in effect, and that an increased evaluation is not 
warranted.

Likewise, the examiner noted the ROM of the left ankle was 
dorsiflexion on the left to 25 degrees, plantar flexion was 
35 degrees bilaterally, inversion left was 10 degrees, and 
eversion left was 5 degrees.  All ROM on the right was 
normal.

X-ray examinations have not revealed nonunion of the tibia 
and fibula.  As nonunion of, with loose motion, requiring a 
brace has not been shown, a 40 percent rating is not for 
application.  However the RO has determined that the 
veteran's left ankle disability has demonstrated moderate 
ankle disability under Code 5262, while the left knee 
disability has demonstrated a slight knee disability under 
the provisions of Diagnostic Code 5262.  In addition, the 
Board notes that the most recent examination in December 2001 
does not identify any functional impairment of either the 
left knee or ankle sufficient as to warrant the assignment of 
a higher rating under any alternative diagnostic code.  See 
Diagnostic Codes 5257, 5260, 5261, 5271, and 5275.

In this case the veteran has been reported to have minimal or 
no functional limitation, and his ranges of motion have been 
accomplished with some reported pain. He does not have 
additional limitation of motion due to functional factors 
that would warrant a higher evaluation. The Board notes the 
contentions of the veteran that he experiences left leg pain, 
stiffness, and tenderness; however, there is no objective 
evidence of any loss of motion due to pain on use or during 
flare-ups to the extent required for a higher rating.  38 
C.F.R. §§ 4.40, 4.45.

In light of the evidence discussed above, the Board concludes 
that the overall impairment associated with the veteran's 
service-connected left knee disorder is appropriately rated 
as 10 percent disabling under Diagnostic Code 5262.  Likewise 
the veteran's service-connected left ankle disorder is 
appropriately rated as 20 percent disabling under Diagnostic 
Code 5262.  Higher ratings are not indicated under different 
Codes.  Further, the Board points out that there is no 
question as to which of two evaluations should be applied.  
The provisions of 38 C.F.R. § 4.7 therefore are not for 
application.  As the preponderance of the evidence is against 
the veteran's claim of entitlement to increased evaluations 
for a left knee and a left ankle disability, the benefit of 
the doubt doctrine is not for application, and the veteran's 
claims must be denied.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for a left knee disorder, secondary to a fracture of 
the left tibia and fibula, healed deformity with slight 
shortening and degenerative arthritis is denied.

Entitlement to a disability evaluation in excess of 20 
percent for a left ankle disorder, secondary to a fracture of 
the left tibia and fibula, healed deformity with slight 
shortening and degenerative arthritis is denied.


REMAND

On September 23, 2002, the rating criteria for intervertebral 
disc syndrome were revised. The veteran has not yet had the 
opportunity to have his disabilities evaluated under the 
amended rating criteria.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002);38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

After the Board undertook additional development of the 
evidence of this case, the United States Court of Appeals for 
the Federal Circuit invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have this new evidence initially considered by the 
RO.  Likewise, the Board can no longer attempt to cure VCAA 
deficiencies.  The RO must notify the appellant of the 
applicable provisions of VCAA, including what evidence is 
needed to support the claim, what evidence VA will develop, 
and what evidence the veteran must furnish.

In its August 2002 decision, the RO determined that an 
evaluation in excess of 20 percent for a low back disorder 
was not warranted.  The RO in making that determination 
reviewed an MRI submitted by the veteran dated in April 2000.  
The report showed an impression of congenital narrowing of 
the spine with disc desiccation as well as hypertrophic 
changes in neural foramina at L3-4, and L4-5.  However the RO 
determined that service connection was established only for 
lumbosacral strain and not for any hypertrophic changes.

In light of the foregoing, the Board is remanding this case 
to the RO to afford the veteran a lower back examination and 
to obtain a medical opinion as to whether the current disc 
disease shown by the MRI is related to his service-connected 
lumbosacral strain.  

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED to the 
RO for consideration and full development of the issue of an 
increased rating for a low back disorder:


1.   The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.

2.  Thereafter, the veteran should be 
scheduled for a VA examination to 
ascertain the nature and severity of his 
service-connected low back disability.  It 
is imperative that the claims file, with 
the April 2000 Diagnostic Imaging Service 
MRI report, be made available to and be 
reviewed by the examiner in connection 
with the examination.  All special studies 
and tests should be accomplished and the 
findings should be reported to allow for 
evaluation of the veteran's low back 
disability under Diagnostic Codes 5293 and 
5295.  The examiner should offer an 
opinion as to whether the current disc 
disease is related to the service-
connected lumbosacral strain.  The 
examiner should also offer an opinion as 
to whether the disease is moderate, severe 
or pronounced.  The examiner should 
identify the information on which he or 
she based his or her opinions.  The 
opinions should adequately summarize the 
relevant history and clinical findings, 
and provide explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner(s). 

3.  After completion of the above, the RO 
should again review the issue of 
entitlement to an increased rating for the 
veteran's low back disorder.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form: 

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

